Citation Nr: 0105904	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
fungal skin rash.

2.  Entitlement to service connection for disability 
manifested by fatigue and sleep disturbance to include as 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for chronic muscle and 
joint pain to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disability to include as secondary to an undiagnosed illness. 

5.  Entitlement to service connection for cardiovascular 
disease to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for sexual problems to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1991.  The records indicate that the veteran served 
in Saudi Arabia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The matters of entitlement to service connection for 
disability manifested by fatigue and sleep disturbance, 
chronic muscle and joint pain, a gastrointestinal disability 
and sexual problems and a compensable rating for fungal skin 
rash will be addressed in the remand section below.


FINDING OF FACT

A diagnosed cardiovascular disorder is not currently 
demonstrated. 


CONCLUSION OF LAW

A chronic cardiovascular disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 C.F.R. § 3.303.  Service incurrence of cardiovascular 
disease may be presumed if it is manifested to a compensable 
degree within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service-connected compensation may 
be paid to a Persian Gulf Veteran who exhibits objective 
indications of chronic disability that cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317. 

The veteran's service medical records include blood pressure 
readings of 128/90, 144/98 and 140/90.  All the other blood 
pressure readings during service showed the veteran's 
diastolic pressure to be below 90.  The service medical 
records do not indicate that the veteran had hypertension or 
any other cardiovascular disease or was a cardiovascular 
abnormality noted when he was examined for separation in June 
1991.

Post service, a VA examination report in November 1991 
indicated that the veteran had a blood pressure reading of 
166/84 and a cardiovascular system abnormality was not 
reported.

VA outpatient treatment records indicate that the veteran 
complained of chest pain and tightness on three adjacent days 
in August 1992.  Blood pressure readings ranged from 162/80 
to 170/86.  The diagnoses included skin rash and possible 
allergic reaction.  An August 1992 VA electrocardiogram (ECG) 
indicates that the veteran had a borderline ECG.  An August 
1992 VA chest X-ray was negative.

A September 1997 VA outpatient record indicates that the 
veteran had a blood pressure reading of 162/98.  The examiner 
indicated that the veteran had borderline high blood 
pressure.  

A February 1998 VA outpatient record shows that the veteran 
had a blood pressure reading of 158/92.  The veteran stated 
that he had taken his blood pressure multiple times and it 
had been normal at home.  The assessment was possible sleep 
apnea.

The veteran was noted to have a blood pressure reading of 
156/92 on a June 1998 outpatient treatment record.  The 
assessment was morbid obesity and with a need to rule out 
obstructive sleep apnea.  Days later, a VA outpatient record 
reflects a blood pressure reading of 146/82.

On VA examination in February 1999 the veteran reported that 
he had chest pain on two occasions two years after the Gulf 
War.  The veteran stated that he had had absolutely no 
symptoms since that time.  Examination of the veteran 
revealed the veteran to have a sitting blood pressure of 
140/90 and a lying blood pressure of 132/78.  The VA examiner 
indicated that the veteran's cardiovascular examination was 
completely normal with no symptoms for the last five years 
and a January 1999 chest-x-ray was normal.  

The veteran appeared before a hearing officer at the RO in 
September 1999.  The veteran testified that he had had bouts 
of high blood pressure when he had trouble with sleep apnea.  
The veteran stated that he no longer had high blood pressure 
problems.  He thought that his blood pressure was now normal 
due to his having lost weight.

The Board notes that, while the veteran experienced three 
elevated blood pressure readings during service, neither 
hypertension nor any other cardiovascular disease was noted 
during service or when he was examined for separation in June 
1991.  While the veteran complained of tightness of the chest 
within a year of discharge of service, the veteran's blood 
pressure readings were normal and a cardiovascular disability 
was not noted within a year of discharge from service.  
Although VA outpatient records show borderline hypertension 
in September 1997 and slightly elevated blood pressure 
readings in 1998, the February 1999 VA examination report 
indicates that the veteran does not currently have 
hypertension or any other cardiovascular disability.   In 
fact, the VA examiner said cardiovascular examination 
findings were completely normal and the veteran was without 
symptomatology for the past five years.  Moreover, at his 
September 1999 hearing the veteran confirmed that he no 
longer had any elevated blood pressure measurements.  In the 
absence of a confirmed diagnosis of a cardiovascular 
disorder, service connection for that disorder is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(a service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability).  

Since the medical evidence of record indicates that the 
veteran does not have a current cardiovascular disorder, 
service connection for a cardiovascular disorder, to include 
as a result of an undiagnosed illness, may not be granted.  
See Wamhoff v. Brown, 8 Vet. App. at 521.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 5107; 38 C.F.R. §§ 3.303, 3.317.  Since 
the February 1999 VA examination report and the veteran's 
testimony indicate that the veteran does not have a current 
cardiovascular disorder, there is no further duty to assist 
the veteran since there is no reasonable possibility that 
such assistance would aid in substantiating the veteran's 
claim for service connection for a cardiovascular disability.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).



ORDER

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to an undiagnosed 
illness, is denied.


REMAND

The veteran maintains that he is entitled to a compensable 
rating for a skin rash disability.  The veteran underwent a 
VA general medical examination in February 1999.  The VA 
examiner indicated that the veteran should have a dermatology 
examination.  There is no record that the veteran was 
provided such an examination.  A VA dermatological 
examination describing the nature and extent of the veteran's 
skin rash disability should be obtained prior to adjudicating 
this claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

At the September 1999 hearing, the veteran testified that he 
had upcoming VA tests and studies related to his claimed 
sleep, gastrointestinal, and sexual disorders.  The duty to 
assist requires that these specified VA medical records be 
obtained and considered prior to adjudication of the 
veteran's service connection claims.  Id. 

The February 1999 VA examination report indicates that 
rheumatology laboratory tests had been ordered due to the 
veteran's complaints of muscle and joint pain.  The results 
of these tests are not contained in the veteran's claims 
file.  These records should be obtained prior to adjudication 
of the veteran's claim for service connection for muscle and 
joint pain, to include as secondary to undiagnosed illness.  
Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have provided treatment for his 
claimed disabilities.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, that have 
not been previously secured.  This 
should include obtaining all of the 
recent VA tests and studies specified 
by the veteran in his September 1999 
hearing regarding sleep apnea, 
gastrointestinal disability and sexual 
disability.  This should also include 
obtaining the results of the veteran's 
VA rheumatology testing in February 
1999.  All records obtained should be 
associated with the veteran's claims 
file.  If the RO is unable to obtain 
any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must 
describe to the veteran the efforts 
which were made in the attempt to 
obtain those records, and RO must 
describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
veteran must be sent to the veteran's 
representative.

2. Then, the RO should schedule the 
veteran for a VA dermatology 
examination by a specialist, if 
available to determine the current 
severity and manifestations of his 
service-connected skin disability.  
All necessary tests and studies should 
be conducted including, but not 
limited to, photographs of all 
affected areas; such photographs 
should be associated with the claims 
files.  The examiner is asked to 
specifically evaluate any 
disfigurement, lesions, scarring, 
ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes or systemic 
or nervous manifestations found 
present.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history. The examination 
report is to reflect whether such a 
review of the claims file was made. 
Any opinion expressed should be 
accompanied by a written rationale.

3. Then, veteran should be scheduled for 
all appropriate VA examinations deemed 
necessary, including but not limited 
to, examinations by an orthopedist, a 
urologist, a psychiatrist, an 
internist and any other examinations 
deemed necessary, to determine the 
nature and extent of any stomach pain, 
joint and muscle pain, fatigue and 
sleep disturbance and sexual disorder 
found to be present.  Such 
examinations should performed in 
accordance with the Guidelines for 
Disability Examinations in Gulf War 
Veterans.  All indicated tests and 
studies should be performed.  A 
detailed medical history relevant to 
the disabilities at issue should be 
obtained.  The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiner(s) should be requested to 
provide a diagnosis for each claimed 
condition, if possible and, if not 
feasible, the examiner(s) should so 
state.  In any event, the examiner(s) 
should identify all objective 
indications of chronic 
disability(ies).  The examiner(s) is 
(are) further requested to provide an 
opinion concerning the etiology of any 
gastrointestinal complaints, sore 
joints, fatigue and sleep disturbance 
and sexual problems found to be 
present, to include the likelihood 
that each disability had its onset in 
or is otherwise related to the 
veteran's period of active service, 
including exposure to oil well fires 
or other hazards during his service in 
the Persian Gulf.  The rationale for 
all opinions expressed should be 
provided.  The claims file should be 
made available for review to the 
examiner(s) prior to the 
examination(s).  The RO should also 
advise the veteran that if he fails to 
report for the scheduled examinations 
without good cause, the claims will be 
rated on the evidence of record.  38 
C.F.R. 3.655(a)-(b) (2000).

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

5. When the foregoing actions are 
completed, the RO should readjudicate 
the veteran's claims for entitlement 
to service connection for disability 
manifested by fatigue and sleep 
disturbance to include as secondary to 
an undiagnosed illness, chronic muscle 
and joint pain to include as secondary 
to an undiagnosed illness, a 
gastrointestinal disability to include 
as secondary to an undiagnosed illness 
and for sexual problems to include as 
secondary to an undiagnosed illness 
and for a compensable rating for 
fungal skin rash.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received 
with respect to any other matter, the 
RO should issue a supplemental 
statement of the case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	D.J. DRUCKER 
	Acting Member, Board of Veterans' Appeals



 



